[Cite as In re A.H., 2021-Ohio-4008.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



IN RE:                                      :       JUDGES:
                                            :       Hon. William B. Hoffman, P.J.
A.H.                                        :       Hon. John W. Wise, J.
                                            :       Hon. Earle E. Wise, Jr., J.
R.H.                                        :
                                            :       Case Nos. 21 CA 29
A.H.                                        :                 21 CA 30
                                            :                 21 CA 31
                                            :
                                            :       OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Juvenile Division, Case Nos.
                                                    2019 DEP 00197, 2019 DEP 00198,
                                                    2019 DEP 00199


JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   November 9, 2021




APPEARANCES:

For Appellant-Mother                                For Appellee-Agency

JAMES L. BLUNT II                                   CHRISTOPHER ZUERCHER
3954 Industrial Parkway Drive                       TIFFANY BIRD
Shelby, OH 44875                                    731 Scholl Road
                                                    Mansfield, OH 44907
Richland County, Case Nos. 21 CA 29, 21 CA 30, 21 CA 31                                     2



Wise, Earle, J.

       {¶ 1} Appellant-mother, M.S., appeals the March 31, 2021 judgment entries of

the Court of Common Pleas of Richland County, Ohio, Juvenile Division, terminating her

parental rights and granting permanent custody of her three children to appellee, Richland

County Children Services Board.

                           FACTS AND PROCEDURAL HISTORY


       {¶ 2} On October 3, 2019, appellee filed complaints alleging three children to be

neglected and/or dependent: A.H. born October 2016 (Case No. 2019DEP00197), A.H.

born October 2015 (Case No. 2019DEP00198), and R.H. born December 2014 (Case

No. 2019DEP00199). Mother is appellant herein; father is D.H. D.H. is the half-brother

of mother. They share a father. Appellee sought temporary custody of the children.

       {¶ 3} An adjudicatory and dispositional hearing was held before a magistrate on

December 12, 2019, wherein appellant and D.H. agreed the children were dependent

children. The children were placed in appellee's temporary custody that day. Father filed

objections. By judgment entries filed April 2, 2020, the trial court overruled the objections,

and approved and adopted the magistrate's decision.

       {¶ 4} On June 24, 2020, appellee filed motions for permanent custody of the

children. A hearing before a magistrate was held on September 28, 2020. By decisions

filed October 8, 2020, the magistrate terminated the parental rights of appellant and D.H.

and granted appellee permanent custody of the children. Appellant filed objections. By

judgment entries filed March 31, 2021, the trial court overruled the objections, and

approved and adopted the magistrate's decisions.
Richland County, Case Nos. 21 CA 29, 21 CA 30, 21 CA 31                                 3


        {¶ 5} Appellant filed appeals, one for each child, and this matter is now before

this court for consideration. Father has not filed any appeals. Assignments of error are

identical and are as follows:

                                               I

        {¶ 6} "WHETHER THE TRIAL COURT ERRED BY FINDING THAT APPELLANT

FAILED TO [MAKE] SIGNIFICANT PROGRESS ON THE CASE PLAN TO

AMELIORATE THE ISSUES WHICH CAUSED THE CHILDREN TO BE REMOVED."

                                              II

        {¶ 7} "WHETHER RICHLAND COUNTY CHILDREN SERVICES ENGAGED

REASONABLE EFFORTS TO REUNITE THE CHILDREN WITH A PARENT."

                                              III

        {¶ 8} "WHETHER THE TRIAL COURT ERRED BY FINDING THAT THE

CHILDREN CANNOT BE PLACED WITH EITHER PARENT WITHIN A REASONABLE

PERIOD OF TIME."

                                           I, II, III

        {¶ 9} In her first assignment of error, appellant claims the trial court erred in

finding she failed to make significant progress on her case plan.

        {¶ 10} In her second assignment of error, appellant claims appellee did not engage

in reasonable efforts to reunite the children with a parent.

        {¶ 11} In her third assignment of error, appellant claims the trial court erred in

finding the children could not be placed with either parent within a reasonable period of

time.

        {¶ 12} We disagree with appellant's arguments.
Richland County, Case Nos. 21 CA 29, 21 CA 30, 21 CA 31                                        4


       {¶ 13} R.C. 2151.414(B)(1) states permanent custody may be granted if the trial

court determines, by clear and convincing evidence, that it is in the best interest of the

child and:



              (a) The child is not abandoned or orphaned * * * and the child cannot

       be placed with either of the child's parents within a reasonable time or

       should not be placed with the child's parents.

              (b) The child is abandoned.

              (c) The child is orphaned, and there are no relatives of the child who

       are able to take permanent custody.

              (d) The child has been in the temporary custody of one or more public

       children services agencies or private child placing agencies for twelve or

       more months of a consecutive twenty-two-month period * * *.

              (e) The child or another child in the custody of the parent or parents

       from whose custody the child has been removed has been adjudicated an

       abused, neglected, or dependent child on three separate occasions by any

       court in this state or another state.



       {¶ 14} Clear and convincing evidence is that evidence "which will provide in the

mind of the trier of facts a firm belief or conviction as to the facts sought to be established."

Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph three of the

syllabus. See In re Adoption of Holcomb, 18 Ohio St.3d 361, 481 N.E.2d 613 (1985).

"Where the degree of proof required to sustain an issue must be clear and convincing, a
Richland County, Case Nos. 21 CA 29, 21 CA 30, 21 CA 31                                 5


reviewing court will examine the record to determine whether the trier of facts had

sufficient evidence before it to satisfy the requisite degree of proof." Cross at 477. A

reviewing court must not substitute its judgment for that of the trial court where there

exists some competent and credible evidence supporting the judgment rendered by the

trial court. Myers v. Garson, 66 Ohio St.3d 610, 614 N.E.2d 742 (1993).

       {¶ 15} R.C. 2151.414(E) sets out the factors relevant to determining whether a

child cannot be placed with either parent within a reasonable period of time or should not

be placed with the parents. Said section states in pertinent part the following:



              (E) In determining at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code whether a child cannot be placed with either parent within a

       reasonable period of time or should not be placed with the parents, the court

       shall consider all relevant evidence. If the court determines, by clear and

       convincing evidence, at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code that one or more of the following exist as to each of the child's

       parents, the court shall enter a finding that the child cannot be placed with

       either parent within a reasonable time or should not be placed with either

       parent:

              (1) Following the placement of the child outside the child's home and

       notwithstanding reasonable case planning and diligent efforts by the agency

       to assist the parents to remedy the problems that initially caused the child
Richland County, Case Nos. 21 CA 29, 21 CA 30, 21 CA 31                                   6


       to be placed outside the home, the parent has failed continuously and

       repeatedly to substantially remedy the conditions causing the child to be

       placed outside the child's home. In determining whether the parents have

       substantially remedied those conditions, the court shall consider parental

       utilization of medical, psychiatric, psychological, and other social and

       rehabilitative services and material resources that were made available to

       the parents for the purpose of changing parental conduct to allow them to

       resume and maintain parental duties.

              (4) The parent has demonstrated a lack of commitment toward the

       child by failing to regularly support, visit, or communicate with the child when

       able to do so, or by other actions showing an unwillingness to provide an

       adequate permanent home for the child;

              (16) Any other factor the court considers relevant.



       {¶ 16} R.C. 2151.414(D)(1) sets forth the factors a trial court shall consider in

determining the best interest of a child:



              (D)(1) In determining the best interest of a child at a hearing held

       pursuant to division (A) of this section or for the purposes of division (A)(4)

       or (5) of section 2151.353 or division (C) of section 2151.415 of the Revised

       Code, the court shall consider all relevant factors, including, but not limited

       to, the following:
Richland County, Case Nos. 21 CA 29, 21 CA 30, 21 CA 31                                     7


               (a) The interaction and interrelationship of the child with the child's

      parents, siblings, relatives, foster caregivers and out-of-home providers,

      and any other person who may significantly affect the child;

               (b) The wishes of the child, as expressed directly by the child or

      through the child's guardian ad litem, with due regard for the maturity of the

      child;

               (c) The custodial history of the child, including whether the child has

      been in the temporary custody of one or more public children services

      agencies or private child placing agencies for twelve or more months of a

      consecutive twenty-two-month period * * *;

               (d) The child's need for a legally secure permanent placement and

      whether that type of placement can be achieved without a grant of

      permanent custody to the agency;

               (e) Whether any of the factors in divisions (E)(7) to (11) of this section

      apply in relation to the parents and child.



      {¶ 17} During the September 28, 2020 hearing, the magistrate heard from a

psychology assistant who performed a parenting evaluation of appellant, a counselor who

conducted two assessments of appellant, a counselor who met with appellant one time,

a counselor who counseled with the two oldest children, a therapist who conducted a

brain mapping assessment of the middle child, two family support specialists who

supervised the visitations, the foster parents of the children, the ongoing family

caseworker, the guardian ad litem for the children, and appellant. The magistrate also
Richland County, Case Nos. 21 CA 29, 21 CA 30, 21 CA 31                                8


had a report from the guardian ad litem. As explained by our brethren from the Second

District in In re A.J.S. & R.S., 2d Dist. Miami No. 2007CA2, 2007-Ohio-3433, ¶ 22:



             Accordingly, issues relating to the credibility of witnesses and the

      weight to be given the evidence are primarily for the trier of fact. In this

      regard, "[t]he underlying rationale of giving deference to the findings of the

      trial court rests with the knowledge that the trial judge is best able to view

      the witnesses and observe their demeanor, gestures and voice inflections,

      and use these observations in weighing the credibility of the proffered

      testimony." Seasons Coal Co., Inc. v. Cleveland (1984), 10 Ohio St.3d 77,

      80, 461 N.E.2d 1273. Finally, an appellate court must adhere to every

      reasonable presumption in favor of the trial court's judgment and findings of

      fact. In re Brodbeck, 97 Ohio App.3d 652, 659, 647 N.E.2d 240, citing

      Gerijo, Inc. v. Fairfield (1994), 70 Ohio St.3d 223, 226, 1994-Ohio-432, 638

      N.E.2d 533.



      {¶ 18} Further, " 'the discretion which the juvenile court enjoys in determining

whether an order of permanent custody is in the best interest of a child should be

accorded the utmost respect, given the nature of the proceeding and the impact the

court's determination will have on the lives of the parties concerned.' " In re Mauzy

Children, 5th Dist. Stark No. 2000CA00244, 2000 WL 1700073, *2 (Nov. 13, 2000),

quoting In re Awkal, 95 Ohio App.3d 309, 316, 642 N.E.2d 424 (8th Dist.1994).
Richland County, Case Nos. 21 CA 29, 21 CA 30, 21 CA 31                                     9


       {¶ 19} In its decisions filed October 8, 2020, the magistrate found appellant's

issues "included lack of follow through for medical needs, concerns of domestic violence

and mental health issues." Pursuant to the case plans, appellant was to "obtain parenting

education, address her mental health issues, provide for the child's medical and special

needs, provide for the child's basic needs through stable and independent housing and

employment, and to arrange for protective day-care as necessary." The magistrate found

appellant "has not successfully completed any" of the objectives in the case plans, and

goes into great detail for some twelve to thirteen paragraphs in the decisions respective

to each child.

       {¶ 20} These findings are amply supported in the record. T. at 11, 12-18, 19-24,

30-33, 38-39, 41, 77-80, 87-89, 143, 145-146, 147-158, 160-161, 170, 173, 177, 184-186,

192-193, 194-195, 204-205, 216, 221-223, 227-228.

       {¶ 21} In her appellate brief at 2, appellant argues appellee failed to provide

reasonable efforts toward reunification because the agency filed for permanent custody

seventy-six days after receiving temporary custody.          Appellee received temporary

custody of the children on December 12, 2019, and filed motions for permanent custody

on June 24, 2020, some one hundred and ninety-five days after receiving temporary

custody. The guardian ad litem report filed September 21, 2020, indicates the agency

first received a report regarding appellant in 2014 after the birth of her oldest child due to

her status as a minor child and the fact that the father of the child was D.H., her half-

brother.   The agency received a neglect report in 2015 regarding bedbugs.               The

caseworker explained the agency voluntarily opened a case in 2016 to ensure that R.H.

was receiving necessary medical care. T. at 184-185. The agency formally became
Richland County, Case Nos. 21 CA 29, 21 CA 30, 21 CA 31                                  10


involved with appellant in August of 2018 and implemented case plans to provide her

services. T. at 141. At times, agency workers picked up appellant and transported her

to appointments and to obtain prescriptions.      T. at 149-151. The magistrate found

reasonable efforts were unsuccessful due to:



      the chronic nature of Ms. [S.]'s mental health issues and parenting

      deficiencies, her abject disregard for appropriate and healthy sexual

      boundaries, her intractable lack of insight on the adverse impact these

      factors have had and will continue to have on the [children's] past and future

      development, and her refusal to acknowledge the continued and ongoing

      impact her past trauma has had and will continue to have upon her own

      circumstances.



      {¶ 22} The magistrate went on to note appellant:



      presents as having normalized highly dysfunctional experiences in her life,

      ranging from incidents of harrowing domestic violence between her and the

      child's father, the incestuous relationship between her and the child's father

      resulting in the conception of this child and her siblings, the death of her son

      at 7 months of age, her attempt at suicide, and having regularly relinquished

      the primary care of her children to others throughout the entirety of the

      within child's young life.
Richland County, Case Nos. 21 CA 29, 21 CA 30, 21 CA 31                                   11


       {¶ 23} The magistrate concluded "[a]t present, and despite the aforementioned

longstanding involvement of Children Services, Ms. [S.] has failed to take any steps to

change or improve her circumstances. She is in the same position now as when Children

Services first endeavored to assist." The caseworker testified "[w]e are literally sitting at

the same point we were in August of 2018, when this case opened." T. at 170.

       {¶ 24} We find there is competent and credible evidence to confirm that appellee

made reasonable efforts to assist appellant.

       {¶ 25} As for best interests, the magistrate found the children were doing well in

their current foster placement. The foster parents are attentive and nurturing. They

attend to the children's emotional, medical, and educational needs. The children appear

"happy and comfortable," and are "integrated into the home." The current placement has

enabled the children to become more closely bonded with each other and with the foster

parents and the other children in the household. The foster parents are interested in

adopting the three children. T. at 110, 129. The magistrate analyzed each factor as to

best interests under R.C. 2151.414(D).

       {¶ 26} Both the ongoing caseworker and the guardian ad litem recommended

granting permanent custody of the three children to appellee which was in their best

interests. T. at 170, 192.

       {¶ 27} Again, the trial court's findings are amply supported in the record. T. at 63-

65, 106-109, 116-123, 164-165, 192.

       {¶ 28} Upon review, we find sufficient clear and convincing evidence to support the

trial court's decision to grant appellee permanent custody of the children.

       {¶ 29} Assignments of Error I, II, and III are denied.
Richland County, Case Nos. 21 CA 29, 21 CA 30, 21 CA 31                        12



       {¶ 30} The judgments of the Court of Common Pleas of Richland County, Ohio,

Juvenile Division, are affirmed.

By Wise, Earle, J.

Hoffman, P.J. and

Wise, John, J. concur.




EEW/db